IN THE SUPREME COURT OF THE STATE OF KANSAS

                                  Bar Docket No. 12264

                           In the Matter of LUKE B. HARKINS,
                                      Respondent.


                               ORDER OF DISBARMENT


       In a letter signed December 6, 2017, addressed to the Clerk of the Appellate
Courts, respondent Luke B. Harkins, an attorney admitted to the practice of law in the
state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to
Supreme Court Rule 217 (2017 Kan. S. Ct. R. 260).


       At the time the respondent surrendered his license, a case remained pending before
the Kansas Board for Discipline of Attorneys. On September 21, 2017, the Disciplinary
Administrator filed a formal complaint against the respondent. On November 7, 2017, a
hearing panel of the Kansas Board for Discipline of Attorneys held a hearing on the
formal complaint. On December 5, 2017, the hearing panel entered its final hearing
report, concluding that the respondent violated Kansas Rules of Professional Conduct
1.1 (2017 Kan. S. Ct. R. 287) (competence); 1.3 (2017 Kan. S. Ct. R. 290) (diligence);
3.2 (2017 Kan. S. Ct. R. 341) (expediting litigation); 8.1 (2017 Kan. S. Ct. R. 377)
(disciplinary matters); and 8.4 (2017 Kan. S. Ct. R. 379) (misconduct). In addition, it was
concluded that the respondent violated Rule 207 (2017 Kan. S. Ct. R. 246) (duties of the
bar) and Rule 211 (2017 Kan. S. Ct. R. 251) (formal hearings).


       This court finds that the surrender of the respondent's license should be accepted
and that the respondent should be disbarred.




                                               1
       IT IS THEREFORE ORDERED that Luke B. Harkins be and he is hereby disbarred
from the practice of law in Kansas, and his license and privilege to practice law are
hereby revoked.


       IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of
Luke B. Harkins from the roll of attorneys licensed to practice law in Kansas.


       IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports,
that the costs herein shall be assessed to the respondent, and that the respondent forthwith
shall comply with Supreme Court Rule 218 (2017 Kan. S. Ct. R. 262).


       Dated this 15th day of December, 2017.




                                             2